Citation Nr: 0403626	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  

3.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO) which denied the claims of entitlement to service 
connection for the cause of the veteran's death and to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, and from a September 2002 denial by 
the RO of her claim for death pension benefits.  She filed a 
notice of disagreement with the May 2002 rating decision in 
June 2002, and filed a notice of disagreement with the 
September 2002 denial of death pension benefits in October 
2002.  Following receipt of a statement of the case in 
October 2002 that addressed the issues of entitlement to 
service connection for the cause of the veteran's death and 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, the appellant perfected her appeal to 
the Board regarding those issues by timely filing a 
substantive appeal in December 2002.  After receiving a 
statement of the case in March 2003 that addressed the issue 
of entitlement to death pension benefits, the appellant 
perfected her appeal to the Board regarding that issue by 
timely filing a substantive appeal in June 2003.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died at the age of 77 on March [redacted], 1999; the immediate cause 
of death was reported as intestinal infarction (ischemic 
bowel), due to cerebrovascular accident.  Listed on the death 
certificate under other significant conditions that 
contributed to death but not resulting in the underlying 
cause was status post repair of an abdominal aortic aneurysm.  

2.  The veteran was service-connected for residuals of 
bilateral frozen feet at the time of his death, which had 
been rated 10 percent disabling since November 20, 1945.  

3.  There is no competent evidence showing that the veteran's 
service-connected disability caused or contributed to his 
death.  

4.  Neither a gastrointestinal disability, a cerebrovascular 
accident, or an abdominal aortic aneurysm is shown to have 
been present in service or within the first year following 
the veteran's separation from service in November 1945, or to 
be otherwise related to service.  

5.  There has been no competent evidence submitted that 
demonstrates any of the medical conditions listed on the 
veteran's death certificate as causing or contributing to 
death was related to an in-service disease or injury.  

6.  The veteran was honorably discharged from active duty, 
did not die in active service, did not die as the result of a 
service-connected disability, and was not entitled to a 
permanent total service-connected disability rating at the 
time of death.  

7.  The appellant's countable income for 2002 exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse without child.  




CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).  

2.  The claim for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, lacks legal merit 
and entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 
(West 2002); 38 C.F.R. § 3.807 (2003).  

3.  The income requirements for entitlement to improved 
pension benefits are not met.  38 U.S.C.A. §§ 1503, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159, VA has certain obligations with respect to the duty 
to assist appellant's in connection with their claims as well 
as certain notification requirements.  When initially enacted 
in November 2000, the law creating these requirements was 
referred to as the Veterans Claims Assistance Act of 2000 
(VCAA).  

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The October 2002 statement of the case advised the appellant 
of the laws and regulations pertaining to her claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
That document informed the appellant of the evidence of 
record and explained the reasons and bases for denial of her 
claims for service connection for the cause of the veteran's 
death and entitlement to education benefits.  She was 
specifically informed that service connection for the cause 
of the veteran's death was being denied because the evidence 
did not show that his death was attributable to a disability 
or disease present in service.  The October 2002 statement of 
the case made it clear to the appellant that in order to 
prevail on her claims, she needed to present medical evidence 
that showed the cause of the veteran's death was related to 
service.  In addition, the RO sent a letter to the appellant 
dated in March 2002 that informed her of the provisions of 
the VCAA and informed her what action she needed to take and 
what action the RO would take on her claims, i.e., attempt to 
obtain evidence.  Specifically she was told that she needed 
to submit evidence that revealed a link between the veteran's 
service and the cause of his death.  

The March 2003 statement of the case advised the appellant of 
the laws and regulations pertaining to her claim of 
entitlement to death pension benefits.  That document 
informed the appellant of the evidence of record and 
explained the reasons and bases for denial of her claim for 
payment of death pension benefits.  She was specifically 
informed that she was not entitled to payment of death 
pension benefits because her countable income for 2002 
exceeded the maximum annual income for improved death pension 
benefits for a surviving spouse without child.  The March 
2003 statement of the case made it clear to the appellant 
that in order to prevail on her claim she needed to present 
evidence that showed her countable income for 2002 did not 
exceed the maximum annual income for improved death pension 
benefits for a surviving spouse without child.  Furthermore, 
the RO had previously sent a letter to the appellant in May 
2002, that explained the basis for its denial of pension 
benefits (she had excessive income), and advised her to 
submit additional evidence should her income picture change.  
An additional letter was sent to the appellant dated in 
February 2003, that informed her that she needed to furnish 
specific information regarding her medical expenses which 
pertained to her claim for death pension benefits.  Under 
these circumstances, the Board considers VA notice 
requirements met.  

The RO has obtained the veteran's service medical records and 
VA treatment records, including the terminal hospitalization 
records.  The appellant has not responded to VA's February 
2003 request for clarifying information concerning her 
income.  The Board finds that there is no indication of any 
more information or medical evidence to be found with respect 
to the appellant's claims.  Thus, on appellate review, the 
Board sees no areas in which further development is needed.  
The RO has essentially met the requirements of the VCAA, and 
there would be no benefit in developing this case further.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were essentially 
accomplished by virtue of the March and May 2002 letters to 
the appellant which were prior to the decisions from which 
this appeal arose.  Thus, the concerns regarding the sequence 
of the notification process raised by the Court of Appeals 
for Veterans Claims in Pelegrini v. Principi, U.S. Vet. App. 
No. 01-944 (January 13, 2004) are not applicable to this 
case.  In addition, the appellant was advised of the evidence 
considered in her case, the law and regulations considered, 
and the rationale used to render the decisions on appeal in 
this case in the subsequently issued statements of the case.  
The appellant also was given further opportunity to submit or 
identify additional evidence.  Neither she nor her 
representative, (the latter of whom offered written comments 
on the case on three separate occasions, February 2003, 
August 2003, and September 2003), submitted any additional 
evidence, or identified any source from whom records could be 
obtained.  As indicated above, the Board considers the notice 
and duty to assist requirements of the VCAA are met in this 
case.  


I.  Cause of Death           

The appellant asserts that the veteran's service-connected 
residuals of bilateral frozen feet contributed to his death.  

A copy of the veteran's death certificate shows that he died 
at the age of 77 on March [redacted], 1999, and that the immediate 
cause of death was intestinal infarction (ischemic bowel) due 
to cerebrovascular accident.  Listed on the death certificate 
under "other significant conditions that contributed to 
death but not resulting in the underlying cause" was status 
post repair of an abdominal aortic aneurysm.  At the time of 
his death, the veteran was service-connected for residuals of 
bilateral frozen feet, which had been rated 10 percent 
disabling since November 20, 1945.   

The veteran's service medical records do not show any 
complaint, treatment, or finding of any gastrointestinal 
disorder, cerebrovascular problem, or abdominal aortic 
aneurysm.  Nor is there an competent evidence that shows the 
manifestation of any of those disabilities until many years 
after the veteran's separation from service.  

VA medical records show that the veteran was hospitalized 
from February 1993 to April 1993 after experiencing a 
cerebrovascular accident.  VA medical records dated from 
October 1998 to March 1999, which include the terminal 
hospitalization records, do not contain any nexus opinion 
between the veteran's service-connected residuals of 
bilateral frozen feet and his death, nor do the records 
otherwise link the veteran's death to his military service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and brain thrombosis or a cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's service-connected residuals of 
bilateral frozen feet contributed to his death, or that his 
death was otherwise related to his military service.  There 
has been no competent evidence presented which shows (1) that 
the intestinal infarct (ischemic bowel), cerebrovascular 
accident, or abdominal aortic aneurysm that caused or 
contributed to the veteran's death either began in service or 
may be presumed to have begun in service, or (2) that his 
service-connected residuals of bilateral frozen feet played a 
part in causing his death.  Because the evidence establishes 
that the veteran's death was unrelated to his military 
service, service connection for the cause of his death is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While the appellant has offered her own arguments to the 
effect that she believes the veteran's service-connected 
residuals of bilateral frozen feet contributed to cause his 
death, she has not shown, nor claimed, that she is a medical 
expert, capable of rendering medical opinions.  Therefore, 
her opinion is insufficient to demonstrate that the veteran's 
service-connected residuals of bilateral frozen feet played a 
part in his death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

While the appellant's representative has requested that the 
Board obtain a medical opinion from the Chief Medical 
Director of the Veterans Heath Administration (VHA) as to 
whether it is as likely as not that the veteran's service-
connected residuals of bilateral frozen feet contributed to 
his death, the Board does not find that the facts in this 
case present the degree of medical complexity that would 
require the medical expertise of the VHA.  See 38 C.F.R. 
§ 20.901.  


II.  Dependents' Educational Assistance under
Chapter 35, Title 38, United States Code

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability, or had a permanent total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
38 C.F.R. § 3.807; See also 38 U.S.C.A. § 3501.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The facts in this case show that proper 
disposition of the appellant's claim for Dependents' 
Educational Assistance is based on the law, rather than the 
evidence.  The veteran had active military service from 
October 1942 to November 1945 and was honorably discharged.  
At the time of the veteran's death, service connection had 
been established for residuals of bilateral frozen feet, 
rated 10 percent disabling since November 20, 1945.  
Entitlement to a permanent and total disability rating for a 
service-connected disability had not been established.  As 
determined above, service connection is not warranted for the 
cause of the veteran's death.  He did not die in service or 
as the result of a service-connected disability.  Because the 
criteria of 38 C.F.R. § 3.807 are not met with regard to 
establishing the appellant's entitlement to basic eligibility 
for Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, her claim lacks legal merit and 
entitlement under the law.  Consequently, it must be denied.  


III.  Death Pension

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid. 38 
C.F.R. § 3.272(g)(1)(iii).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The appellant's claim for death pension benefits was 
received by VA on December 13, 2001.  Effective December 1, 
2001, the maximum allowable rate for a surviving spouse with 
no children was $6407.  See M21-1, part I, Appendix B, 
(change 41) (November 4, 2002).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

In December 2001, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
received $516 in monthly Social Security Administration (SSA) 
payments and had $50 a month in additional Medicare 
deductions, for a total of $566 in SSA benefits each month.  

In September 2002, the appellant submitted VA Form 21-0518-1, 
Improved Pension Eligibility Verification Report for a 
surviving spouse with no children (EVR), which listed monthly 
SSA payments of $517.00 and monthly retirement income of 
$147.00.  Along with the September EVR, the appellant filed a 
VA Form 21-8416, Medical Expense Report, in which she listed 
the following expenses: $600 for Medicare, paid January 1, 
2001, to December 31, 2001; $1764 for private medical 
insurance, paid January 1, 2001, to December 31, 2001; 
$1587.25 for medicine from Howard's Pharmacy, paid January 1, 
2001, to December 31, 2001; $195 for glasses from Greenville 
Vision Center, paid December 17, 2001, and $800 for dental 
work from F. Ricker, D.D.S., paid in 2001.  

The claims file includes a May 2002 printout from the Social 
Security Administration (SSA), that indicates the appellant's 
monthly benefits were $565 in December 2000, $566 in July 
2001, and $580 in December 2001.  

In September 2002, the RO notified the appellant that her 
reported family income of $8725 per year ($6960 in SSA and 
$1765 in retirement), minus $2607 in excludable medical 
expenses (consisting of her annual Medicare payments of $600, 
her private medical insurance of $1764 per year, and her 
payment of $195 on December 17, 2001, for glasses from 
Greeneville Vision Center), resulted in a countable annual 
income of $6438, which exceeded the $6407 limit set by law 
for a surviving spouse without any children.  The RO 
indicated that her medical payments of $1587.25 for medicine 
from Howard's Pharmacy and $800 for dental work could not be 
counted as unreimbursed medical expenses for the purpose of 
reducing income because the exact date [of payment] was not 
shown, and only medical expenses paid on or after December 
13, 2001, through December 31, 2002, could be allowed.  

The record shows that the RO sent the appellant notification 
in February 2003 requesting more specific information 
regarding  medical expenses paid by her during the period 
from January 1, 2000, to December 31, 2002, in order to have 
her claimed medical expenses properly considered for death 
pension purposes.  No response has been forthcoming from the 
appellant.  

In assessing the accuracy of the RO's computations, the total 
permitted for unreimbursed medical expenses appears 
incorrect.  The three allowed medical expenses (Medicare, 
private insurance, and glasses) totaled $2559, not $2607, as 
indicated by the RO.  Because the unreimbursed medical 
expenses exclusion threshold is calculated on expenses that 
exceed 5 percent of the statutory income limit exclusion 
threshold, the Board notes that contrary to the RO's 
calculations, the appellant's exclusion threshold amount 
should be $2239 ($2559 - $320), and that the countable annual 
income amount should be $6486 ($8725 - $2239).  

This re-calculation, however does not change the outcome of 
the appeal since in either case, the appellant's countable 
income in 2002 clearly exceeded the income limits established 
by law for eligibility of improved death pension benefits.  
Her income exclusion for unreimbursed medical expenses falls 
short of reducing her countable income to the income limit of 
$6407.  The Board must therefore find that the appellant's 
countable income exceeds the maximum annual income for 
improved death pension benefits for a surviving spouse 
without child, and that the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.  

Entitlement to death pension is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



